190 Wis. 2d 635 (1995)
527 N.W.2d 690
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Richard J. HAMMELL, Attorney at Law.
No. 95-0420-D.
Supreme Court of Wisconsin.
Filed March 1, 1995.

STATE OF WISCONSINSUPREME COURT

ORDER
The Board of Attorneys Professional Responsibility (Board) filed a report on February 14, 1995 recommending that the court grant the petition of Attorney Richard J. Hammel that his license to practice law in Wisconsin be revoked by consent as discipline for professional misconduct under investigation *636 by the Board. That misconduct concerned Attorney Hammel's having prepared amendments to a client's trust giving him substantial bequests, the last totaling $150,000 or 30 percent of the client's estate, having his client sign checks payable to Attorney Hammel and members of his family totaling $133,600, and obtaining a $132,900 loan from his client which he documented as a purchase and for which he gave collateral of overstated value. In his petition, Attorney Hammel acknowledged that he cannot successfully defend against those allegations of professional misconduct. The Board alleged that the misconduct violated SCR 20:1.8(a) and (c) and 20:8.4(c).
Attorney Hammel was admitted to practice law in Wisconsin in 1952 and, until his discontinuation of practice, practiced in Brookfield. He currently is ineligible to practice law, as of October 31, 1994, by virtue of his suspension from membership in the State Bar for failure to pay dues.
IT IS ORDERED that the petition is granted and, effective the date of this order, the license of Richard J. Hammel to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10(1).
IT IS FURTHER ORDERED that within 60 days of the date of this order Richard J. Hammel pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Richard J. Hammel comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
  Marilyn L. Graves
  Clerk of Supreme Court